— In a proceeding pursuant to CPLR article 78 to compel the respondent New York City Transit Authority to reinstate the petitioner to his position as a Principal Administrative Associate III and to give him a name-clearing hearing, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated December 19, 1989, which dismissed the petition for failure to state a cause of action and denied the petitioner a name-clearing hearing.
Ordered that the appeal from so much of the judgment as denied the petitioner a name-clearing hearing is dismissed as withdrawn; and it is further,
Ordered that the judgment is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded costs.
The petitioner, a provisional employee, brought this proceeding seeking to compel his employer, the New York City Transit Authority, to reinstate him to his former position, *919together with back pay, costs, disbursements, and attorneys’ fees, and to give him a name-clearing hearing. The New York City Transit Authority moved to dismiss the petition pursuant to CPLR 3211 (a) (7) for failure to state a cause of action. The Supreme Court dismissed the petition, stating that the conduct of which the petitioner complained did not fall within the provisions of Civil Service Law § 75-b and that he was not entitled to a name-clearing hearing.
It is firmly established that provisional employees "may be [discharged] at any time without charges preferred, a statement of reasons given or a hearing held” (Matter of Preddice v Callarian, 69 NY2d 812, 814). Moreover, absent a violation of a constitutional or statutory provision, reinstatement is not an available remedy to the employee. The record at bar does not support the petitioner’s claim of a violation of his right to freedom of expression (cf., Connick v Myers, 461 US 138, 142).
We note that the petitioner has, by letter, withdrawn his appeal from so much of the judgment as denied him a name-clearing hearing. Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.